Exhibit 10.1

Confidential Treatment Requested and appropriate disclosure that a certain
portion of the Exhibit has been omitted based upon a request for confidential
treatment. A confidential portion of this document have been redacted and has
been separately filed with the Commission.

 

THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO BORROWER THAT REGISTRATION IS
NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.

 

6.67% Senior Secured Convertible Promissory Note

 

 

 

$1,800,000

November 23, 2012

 

FOR VALUE RECEIVED, REMARK MEDIA, INC., a Delaware corporation (“Borrower”),
hereby promises to pay to the order of DIGIPAC, LLC, a Delaware limited
liability company (“Lender”), the principal sum of One Million Eight Hundred
Thousand and 00/100 Dollars ($1,800,000) (the “Principal Amount”), in lawful
money of the United States of America and in immediately available funds. 

 

1.

Maturity.  The unpaid Principal Amount plus accrued and unpaid interest thereon
shall be due and payable on the second anniversary of the date of this Note (the
“Maturity Date”), unless converted prior thereto pursuant to Section 4, which
Maturity Date may be extended only pursuant to a writing signed by Borrower and
Lender.

 

2.

Interest.  Borrower further promises to pay interest on the unpaid Principal
Amount of this Note at a rate per annum equal to six and 67/100 percent
(6.67%).  Interest will be computed on the basis of a 365 or 366-day year, as
applicable, and the actual number of days elapsed.  Interest shall be payable
quarterly in arrears to Lender on the last day of each quarter commencing on the
first such date to occur after the execution of this Note. 

3.

Prepayment.  Borrower may prepay this Note, in full or in part, at any time
prior to the Maturity Date if, and only if, Borrower provides Lender at least
fifteen (15) days’ prior written notice of such prepayment.    

4.

Conversion of the Note. 

 

(a)

Lender shall have the right to convert the unpaid Principal Amount of, and
interest due under, this Note into shares of common stock of Borrower as set
forth below. 





 

--------------------------------------------------------------------------------

 

 

 

(i)

At any time on or prior to the Maturity Date (or after the Maturity Date if
Borrower has failed to timely repay the unpaid Principal Amount plus accrued and
unpaid interest thereon on the terms of this Note), Lender shall have the
option, upon Lender’s written notice to Borrower,  to elect to convert the
outstanding and unpaid Principal Amount or any portion thereof, plus, at
Lender’s election, any accrued and unpaid interest thereon (collectively, the
“Conversion Amount”), into fully paid and non-assessable shares of the common
stock (“Common Stock”) of Borrower at the Common Stock Conversion Price (as
defined in Section 4(a)(iii)) (the “Common Stock Conversion”).

 

(ii)

The number of shares of Common Stock to be issued upon conversion of this Note
pursuant to this Section 4(a) shall be determined by dividing (i) the Conversion
Amount by (ii) the Common Stock Conversion Price.  Borrower shall issue and
deliver to Lender certificates or cause book entries to be made by its transfer
agent evidencing such Common Stock within five (5) business days after the
Common Stock Conversion.

 

(iii)

The “Common Stock Conversion Price” shall be equal to $1.30.

 

(iv)

Borrower will reserve from its authorized and unissued Common Stock a sufficient
number of shares to provide for the issuance of Common Stock upon the full
conversion of this Note.

 

(v)

The number of shares of Common Stock issuable upon the exercise of Lender’s
conversion rights contained in this Section 4(a) shall be subject to adjustment
from time to time upon the happening of certain events, as follows:

 

a.

Splits and Subdivisions.  If Borrower should at any time or from time to time
prior to Lender’s conversion in accordance with this Section 4(a) (the
“Conversion Date”), if any, fix a  record date for the effectuation of a  split
or subdivision of the outstanding shares of Common Stock or the determination of
the holders of Common Stock entitled to receive a  dividend or other
distribution payable in additional shares of Common Stock or other securities or
rights convertible into, or entitling the holder thereof to receive directly or
indirectly, additional shares of Common Stock (hereinafter referred to as
“Common Stock Equivalents”) without payment of any consideration by such holder
for the additional shares of Common Stock or Common Stock Equivalents, then, as
of such record date (or the date of such distribution, split or subdivision if
no record date is fixed), the Common Stock Conversion Price shall be
proportionately decreased and the number of shares of Common Stock which this
Note is convertible into pursuant to this Section 4(a) shall be appropriately
increased in proportion to such increase of outstanding shares.





 

--------------------------------------------------------------------------------

 

 



 

b.

Combination of Shares.  If prior to the Conversion Date, if any, the number of
shares of Common Stock outstanding at any time after the date hereof is
decreased by a  combination of the outstanding shares of Common Stock, the
Common Stock Conversion Price shall be proportionately increased and the number
of shares of Common Stock which this Note is convertible into pursuant to this
Section 4(a) shall be appropriately decreased in proportion to such decrease in
outstanding shares.

 

c.

Merger or Consolidation.  If at any time or from time to time prior to the
Conversion Date, if any, there shall be a  capital reorganization of Borrower’s
equity securities (other than a  subdivision, combination, reclassification or
exchange of shares provided for elsewhere in this Section 4(a)(v)) or a  merger
or consolidation of Borrower with or into another corporation, then as a  part
of such reorganization, merger or consolidation, provision shall be made so that
Lender shall thereafter exclusively be entitled to receive upon the conversion
of this Note in accordance with this Section 4(a), the number of shares of stock
or other securities or other property (including, if applicable, cash) (or any
combination thereof) to which a  holder of the number of shares of Common Stock
(or of any shares of stock or other securities or other property (including, if
applicable, cash) (or any combination thereof) which may be) issuable upon the
conversion of this Note pursuant to this Section 4(a) would have received if
this Note had been converted into Common Stock in accordance with this Section
4(a) immediately prior to such reorganization, merger or consolidation.

 

d.

Reclassification, Conversion or Reorganization.  If the Common Stock (or any
shares of stock or other securities which may be) issuable upon the conversion
of this Note in accordance with this Section 4(a) shall be changed into the same
or different number of shares of any class or classes of stock, whether by
capital reorganization, conversion, reclassification or otherwise (other than a
 subdivision or combination of shares or stock dividend provided for in clauses
a. or b. of this Section 4(a)(v) above, or a  reorganization, merger or
consolidation provided for in clause c. of this Section 4(a)(v) above), then and
in each such event Lender shall exclusively be entitled to receive upon the
conversion of this Note pursuant to this Section 4(a) the kind and amount of
shares of stock or other securities or other property (including, if applicable,
cash) (or any combination thereof) upon such reorganization, conversion,
reclassification or other change, to which a  holder of the number of shares of
Common Stock (or of any shares of stock or other securities or other property
(including, if applicable, cash) (or any combination thereof) which may be)
issuable upon the conversion of this Note pursuant to this Section 4(a) would
have received if this Note had been converted into Common Stock pursuant to this
Section 4(a) immediately prior to such reorganization, conversion,
reclassification or other change, all subject to further adjustment as provided
herein.

 



 

--------------------------------------------------------------------------------

 

 

e.

Notice of Adjustments and Record Dates.  Borrower shall promptly notify Lender
in writing of each adjustment or readjustment of the Common Stock Conversion
Price hereunder and the number of shares of Common Stock issuable upon the
conversion of this Note pursuant to this Section 4(a). Such notice shall state
the adjustment or readjustment and show in reasonable detail the facts on which
that adjustment or readjustment is based.  In the event of any taking by
Borrower of a record of the holders of Common Stock for the purpose of
determining the holders thereof who are entitled to receive any dividend or
other distribution, Borrower shall notify Lender in writing of such record date
at least twenty (20) days prior to the date specified therein.

 

f.

No Impairment.  Borrower shall not avoid or seek to avoid the observance or
performance of any of the terms to be observed or performed hereunder by
Borrower, but shall at all times in good faith assist in the carrying out of all
the provisions of this Note.  Without limiting the generality of the foregoing,
Borrower (i) shall reserve and keep available a  number of its authorized shares
of Common Stock, free from all preemptive rights, which shall be sufficient to
permit the conversion of this Note in accordance with this Section 4(a) and
(ii) shall take all such action as may be necessary or appropriate in order that
all shares of Common Stock as may be issued pursuant to the conversion of this
Note in accordance with this Section 4(a) shall, upon issuance, be validly
issued, fully paid and nonassessable.

 

(b)

Method of Conversion. This Note may be converted by Lender only as described in
this Section 4. Lender agrees to deliver the original of this Note (or an
affidavit to the effect that this Note has been lost, stolen or destroyed and an
agreement acceptable to Borrower whereby Lender agrees to indemnify Borrower
from any loss incurred by it in connection with this Note) upon the Common Stock
Conversion for cancellation.  Furthermore, Lender hereby agrees to execute and
deliver to Borrower all transaction documents reasonably requested by Borrower
in connection with the Common Stock Conversion, including a subscription
agreement and other ancillary agreements (if requested), with customary
representations and warranties and transfer restrictions.

(c)

Limitation on Conversion.  Notwithstanding anything to the contrary contained
herein, the number of shares of common stock of Borrower that may be acquired by
Lender upon any conversion of this Note (or otherwise in respect hereof) shall
be limited to a number of shares of common stock of Borrower, subject to
adjustment pursuant to Section 4(a)(v), such that Lender’s conversion hereunder
shall not require any stockholder approval under applicable Nasdaq rules,
regulations or requirements.

5.

Representations and Warranties of Borrower.  As a material inducement of the
Lender to make the loan evidenced by this Note, the Borrower represents and
warrants to the Lender that:





 

--------------------------------------------------------------------------------

 

 

 

(a)

Organization; Powers.  The Borrower:  (a) is a corporation duly organized,
validly existing and in good standing under the laws of Delaware; (b) has all
requisite corporate power, and has all material governmental licenses,
authorizations, consents and approvals necessary to own its assets and carry on
its business as now being or as proposed to be conducted; and (c) is qualified
to do business and is in good standing in all jurisdictions in which the nature
of the business conducted by it makes such qualification necessary, except (with
respect to subsections (b) and (c)) where the failure to do so could not
reasonably be expected to result in a material adverse effect on the property,
business, operations, condition (financial or otherwise), prospects, liabilities
or capitalization of the Borrower.

 

(b)

Authorization; Enforceability.  Borrower has all necessary corporate power,
authority and legal right to execute, deliver and perform its obligations under
this Note and the Security Agreement (as defined below); the execution, delivery
and performance by Borrower of this Note and the Security Agreement have been
duly authorized by all necessary corporate action on its part (including,
without limitation, any required shareholder approvals); and each of this Note
and the Security Agreement has been duly and validly executed and delivered by
Borrower and constitutes, and the Security Agreement when executed and delivered
by Borrower will constitute, its legal, valid and binding obligations,
enforceable against Borrower in accordance with their respective terms, except
as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).  Specifically, this Agreement and the
Security Agreement and the transactions contemplated hereby and thereby have
been approved by Borrower in accordance with Section 144 of the Delaware General
Corporation Law.

 

(c)

Approvals.  No authorizations, approvals or consents of, and no filings or
registrations with, any governmental authority or agency, or any securities
exchange, are necessary for the execution, delivery or performance by Borrower
of this Note and the Security Agreement or for the legality, validity or
enforceability hereof or thereof, except for filings and recordings in respect
of the security interest created pursuant to the Security Agreement and filings
required under the Securities Exchange Act of 1934, as amended (the “1934 Act”).





 

--------------------------------------------------------------------------------

 

 



 

(d)

No Breach.  None of the execution and delivery of this Note and the Security
Agreement, the consummation of the transactions herein and therein contemplated
or compliance with the terms and provisions hereof and thereof will conflict
with or result in a breach of, or require any consent under, the charter or
by-laws of Borrower, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument to which Borrower is a party or by which any of them or
any of their property is bound or to which any of them is subject, or constitute
a default under any such agreement or instrument, or (except for the security
interest created pursuant to the Security Agreement) result in the creation or
imposition of any lien upon any property of the Borrower pursuant to the terms
of any such agreement or instrument.

 

(e)

Litigation. Except for the litigation matter filed by FOLIOfn against
MyStockFund Securities, Inc., there are no legal or arbitral proceedings, or any
proceedings by or before any governmental authority, now pending or (to the
knowledge of Borrower) threatened against Borrower that, if adversely
determined, could (either individually or in the aggregate) have a material
adverse effect on the property, business, operations, condition (financial or
otherwise), prospects, liabilities or capitalization of the Borrower.

 

(f)

Compliance with Laws and Agreements.  Borrower is in compliance with all laws,
regulations and orders of any governmental authority applicable to it or its
property and all agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a material adverse effect on the
property, business, operations, condition (financial or otherwise), prospects,
liabilities or capitalization of the Borrower.

 

(g)

Capitalization. The authorized capital stock of Borrower consists, on the date
hereof, of 20,000,000 shares of common stock, $0.001 par value, of which
7,117,744 shares are duly and validly issued and outstanding, each of which
shares is fully paid and nonassessable. Borrower has no issued and outstanding
shares of preferred stock.  Except for approximately 1,610,000 shares of common
stock reserved for issuance pursuant to outstanding stock options and warrants
or available for issuance under existing equity plans, as of the date hereof, no
person or entity has any agreement, subscription, option or any other right or
commitment entitling such person or entity to acquire any shares of common stock
from Borrower. Borrower has a sufficient number of authorized and unissued
shares of common stock to provide for the Common Stock Conversion set forth in
this Note.

 

6.

Representations and Warranties of Lender.  As a material inducement of the
Borrower to issue the securities evidenced by this Note, the Lender represents
and warrants to the Borrower that:





 

--------------------------------------------------------------------------------

 

 



(a)

Organization; Powers.  Lender is a duly organized and validly existing limited
liability company, is in good standing under the laws of Delaware, and has all
requisite limited liability company power and authority to purchase the Note and
common stock into which this Note is convertible.

 

(b)

Authorization; Enforceability.  Lender has all necessary limited liability
company power, authority and legal right to execute, deliver and perform its
obligations under this Note and the Security Agreement (as defined below); the
execution, delivery and performance by Lender of this Note and the Security
Agreement have been duly authorized by all necessary corporate action on its
part (including, without limitation, any required shareholder approvals); and
each of this Note and the Security Agreement has been duly and validly executed
and delivered by Lender and constitutes, and the Security Agreement when
executed and delivered by Lender will constitute, its legal, valid and binding
obligations, enforceable against Lender in accordance with their respective
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

(c)

Purchase Entirely for Own Account.  The securities to be received by Lender
hereunder will be acquired for Lender’s own account, not as nominee or agent,
and not with a view to the resale or distribution of any part thereof in
violation of the Securities Act of 1933, as amended (the “1933 Act”), and Lender
has no present arrangement or intention of selling, granting any participation
in, or otherwise distributing the same in violation of the 1933 Act without
prejudice, however, to Lender’s right at all times to sell or otherwise dispose
of all or any part of such securities in compliance with applicable federal and
state securities laws.  Nothing contained herein shall be deemed a
representation or warranty by Lender to hold the securities for any period of
time.  Lender is not a broker-dealer registered with the U.S. Securities and
Exchange Commission (the “SEC”) under the 1934 Act or an entity engaged in a
business that would require it to be so registered.

 

(d)

Investment Experience.  Lender acknowledges that it can bear the economic risk
and complete loss of its investment in the securities and has such knowledge,
sophistication and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment contemplated
hereby.

 

(e)

Disclosure of Information.  Lender has had an opportunity to receive all
information related to the Borrower requested by it (including all of Borrower’s
filings pursuant to the 1934 Act) and to ask questions of and receive answers
from the Borrower regarding the Borrower, its subsidiaries, their respective
businesses and the terms and conditions of the offering of the
securities.  Neither such inquiries nor any other due diligence investigation
conducted by Lender shall modify, limit or otherwise affect Lender’s right to
rely on the Borrower’s representations and warranties contained in this Note or
the Security Agreement.





 

--------------------------------------------------------------------------------

 

 

 

(f)

Restricted Securities.  Lender understands that the securities are characterized
as “restricted securities” under the U.S. federal securities laws inasmuch as
they are being acquired from the Borrower in a transaction not involving a
public offering and that under such laws and applicable regulations such
securities may be resold without registration under the 1933 Act only in certain
limited circumstances.

 

(g)

Accredited Investor.  At the time Lender was offered the securities it was, and
at the date hereof it is, and on the date it converts any portion of the Note it
will be, an “accredited investor” as defined in Rule 501(a) of Regulation D, as
amended, under the 1933 Act.

 

(h)

No General Solicitation.  Lender did not learn of the investment in the
securities as a result of any general solicitation or general advertising.

 

7.

Events of Default.  The occurrence of any of the following events shall
constitute an “Event of Default”:

 

(a)

Borrower shall fail, for any reason, to make any principal payment when due;

 

(b)

Borrower shall fail to pay any interest payable hereunder within thirty (30)
days after the date when due;

 

(c)

a proceeding or case shall be commenced, without the application or consent of
Borrower, in any court of competent jurisdiction, seeking (i) Borrower’s
reorganization, liquidation, dissolution, arrangement or winding-up, or the
composition or readjustment of Borrower’s debts, (ii) the appointment of a
receiver, custodian, trustee, examiner, liquidator or the like of Borrower or of
all or any substantial part of Borrower’s assets, or (iii) similar relief in
respect of Borrower under any law relating to bankruptcy, insolvency,
reorganization, winding-up or composition or adjustment of debts, and such
proceeding or case shall continue undismissed, or an order, judgment or decree
approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of sixty (60) or more days;

 

(d)

an order for relief against Borrower shall be entered in an involuntary case
under the Federal Bankruptcy Code of 1978, as amended from time to time,
presently codified as Title 11 of the United States Code (the “Bankruptcy
Code”);





 

--------------------------------------------------------------------------------

 

 



 

(e)

Borrower shall (i) apply for or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee, examiner or liquidator of itself
or of all or a substantial part of its assets, (ii) make a general assignment
for the benefit of its creditors, (iii) commence a voluntary case under the
Bankruptcy Code, (iv) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, liquidation, dissolution,
arrangement or winding-up or composition or readjustment of debts, (v) fail to
controvert in a timely and appropriate manner, or acquiesce in writing to, any
petition filed against it in an involuntary case under the Bankruptcy Code or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(f)

Borrower shall fail to use commercially reasonable efforts to enter into the
Registration Rights Agreement (as defined in Section 11) within ninety (90) days
after the date of this Note; and

 

(g)

Borrower breaches any of its representations, warranties  contained in this Note
or the Security Agreement in any material respect and such breach is not cured
within ten (10) days after written notice thereof to Borrower.

 

8.

Remedies. 

 

(i)

Upon the occurrence and during the continuance of any Event of Default described
in clauses (c), (d), or (e) of Section 7 (any such Event of Default, an
“Insolvency Event”) (i) all amounts payable by Borrower pursuant to this Note
shall become immediately due and payable, without presentment, demand, notice,
protest or other requirements of any kind (all of which are hereby expressly
waived by Borrower) and (ii) Lender shall be entitled to exercise any and all
remedies available to Lender at law or in equity. 

 

(j)

Upon the occurrence and during the continuance of any Event of Default other
than an Insolvency Event, (i) Lender may, by written notice to Borrower, declare
all amounts payable by Borrower pursuant to this Note to be due and payable, and
all such amounts shall immediately become due and payable and (ii) Lender shall
be entitled to exercise any and all remedies available to Lender at law or in
equity.  Written notice pursuant to this clause (b) shall be sufficient if it is
addressed to Borrower and states that such an Event of Default has occurred and
Lender is providing notice that all amounts due and payable pursuant to this
Note are immediately due and payable in accordance with this clause (b).

 

9.

Default Interest.  Upon the occurrence and during the continuance of an “Event
of Default,” interest shall accrue on the unpaid Principal Amount at the rate of
interest specified in Section 2 PLUS three percent (3%) per annum, or such lower
maximum amount of interest permitted to be charged under applicable law.

 



 

--------------------------------------------------------------------------------

 

 

10.

Security.  The obligations of Borrower to Lender under this Note are secured
pursuant to that certain Security Agreement between Borrower and Lender of even
date herewith (the “Security Agreement”). In addition to the rights and remedies
given it pursuant to the Security Agreement, Lender shall have all those rights
and remedies allowed by applicable laws.  The rights and remedies of Lender are
cumulative and recourse to one or more right or remedy shall not constitute a
waiver of the others.  Borrower shall be liable for all commercially reasonable
costs, expenses and attorneys’ fees incurred by Lender in connection with the
collection of the indebtedness evidenced by the Note. 

 

11.

Registration Rights.  Lender shall have registration rights with respect to all
shares of Common Stock into which this Note is convertible.  Lender and Borrower
shall negotiate in good faith the terms of a registration rights agreement
providing Lender with demand, “piggyback” and S-3 registration rights and other
customary terms and conditions as soon as reasonably practicable after the date
of this Note.

 

12.

Notices.  Any notice, demand, communication or other document required,
permitted, or desired to be given under this Note or the Security Agreement
shall be in writing and shall be delivered personally or sent by United States
registered or certified mail, return receipt requested, postage prepaid, by
Federal Express or other reputable overnight courier, or by facsimile (with
confirmation of receipt), and addressed to the party at the respective numbers
and/or addresses set forth below, and the same shall be deemed given and
effective (i) upon receipt or refusal if delivered personally or by hand
delivered messenger service, (ii) the date received or refused if sent by
Federal Express or other reputable overnight courier, (iii) the date received or
refused if mailed by United States registered or certified mail, return receipt
requested, postage prepaid, and (iv) the date received if sent by facsimile or
electronic mail during normal business hours of the recipient and on the next
business day if sent after normal business hours of the recipient.  A party may
change its address for receipt of notices by service of a notice of such change
in accordance herewith. 

 

 

 

If to Lender:

Digipac, LLC

**********

**********

Facsimile: **********

Electronic mail: **********

Attention:  **********

 

 

If to Borrower:

 

 

Remark Media, Inc.

Six Concourse Parkway

Suite 1500

Atlanta, GA 30328

Facsimile: N/A

Electronic mail: **********

Attention:  General Counsel

 

**********THIS PORTION OF THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT



 

--------------------------------------------------------------------------------

 

 

13.

Captions; Interpretation.  The captions and headings of Sections and paragraphs
of this Note are for convenience only and are not to be considered as defining
or limiting in any way, the scope or intent of the provisions hereof.  The term
“Borrower” shall include each person and entity now or hereafter liable
hereunder, whether as maker, successor, assignee or endorsee, each of whom shall
be jointly, severally and primarily liable for all of the obligations set forth
herein.

 

14.

Merger.  This Note and the Security Agreement constitutes the entire agreement
of the parties with respect to the transactions contemplated herein and therein,
and all prior discussions, negotiations and document drafts with respect to the
transactions contemplated hereby and thereby are merged herein and therein. 

 

15.

Expenses.  Borrower agrees to pay or reimburse the Lender for: (a) all
reasonable out-of-pocket costs and expenses of Lender (including, without
limitation, the fees and expenses of Eisner, Kahan & Gorry, a Professional
Corporation, counsel to Lender) in connection with (i) the negotiation,
preparation, execution and delivery of this Note and the extension of credit
hereunder and (ii) the negotiation or preparation of any modification,
supplement or waiver of any of the terms of this Note (whether or not
consummated); and (b) all reasonable out-of-pocket costs and expenses of the
Lender (including, without limitation, fees and expenses of legal counsel) in
connection with (i) any Event of Default and any enforcement or collection
proceedings resulting therefrom, including, without limitation, all manner of
participation in or other involvement with (x) bankruptcy, insolvency,
receivership, foreclosure, winding up or liquidation proceedings, (y) judicial
or regulatory proceedings and (z) workout, restructuring or other negotiations
or proceedings (whether or not the workout, restructuring or transaction
contemplated thereby is consummated) and (ii) the enforcement of this
Section 15.

 

16.

Modification; Waiver.  No modification, waiver, amendment, discharge or change
of this Note shall be valid unless the same is in writing and signed by the
Lender.  No waiver of any breach or default hereunder shall constitute or be
construed as a waiver by Lender of any subsequent breach or default or of any
breach or default of any other provision of this Note, unless specifically set
forth in a writing executed by Lender.  To the extent permitted by applicable
law, Borrower waives all rights and benefits of any statute of limitations,
moratorium, reinstatement, marshalling, forbearance, valuation, stay, extension,
redemption, appraisement or exemption now provided or which may hereafter be
provided by law, both as to itself and as to all of its properties, real and
personal, against the enforcement and collection of the indebtedness evidenced
hereby.

 

17.

Governing Law. MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE UNDER OR
RELATING TO THIS NOTE OR THE SECURITY AGREEMENT AND THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE
LAW OF THE UNITED STATES OF AMERICA. 

 

 



 

--------------------------------------------------------------------------------

 

 

18.

Consent to Jurisdiction.  BORROWER HEREBY consentS to the sole and exclusive
jurisdiction and venue in the Federal or State courts in NEW YORK COUNTY, NEW
YORK, and agreeS that all disputes based on or arising out of this NOTE OR THE
SECURITY AGREEMENT shall only be submitted to and determined by said courts,
which shall have sole and exclusive jurisdiction.

 

19.

Time is of the Essence.  Time is hereby declared to be of the essence of this
Note and every portion hereof and thereof.

 

20.

Attorneys’ Fees.  In the event of any dispute arising out of, or in connection
with, this Note, the prevailing party shall be entitled to its reasonable
attorneys’ fees and costs. 

 

21.

Severability.  If any provision or provisions, or if any portion of any
provision or provisions, in this Note or the Security Agreement is found by a
court of competent jurisdiction to be in violation of any applicable law, and if
such court declares such portion, provision, or provisions of this Note or
Security Agreement to be illegal, invalid, unlawful, void or unenforceable as
written, then it is the intent of all parties hereto that such portion,
provision, or provisions shall be given force to the fullest possible extent
that they are legal, valid and enforceable, and that the remainder of this Note
or Security Agreement shall be construed as if such illegal, invalid, unlawful,
void, or unenforceable portion, provision, or provisions were not contained
herein or therein, and that the rights, obligations, and interests of Borrower
and Lender under the remainder of this Note and the Security Agreement shall
continue in full  force and effect.

 

22.

Assignment.  Borrower may not assign this Note or the Security Agreement without
the prior written consent of Lender.  Lender may assign or transfer this Note
and the Security Agreement without the prior written consent of Borrower.

 

23.

Savings Clause.  Nothing contained in this Note shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum interest rate permitted by applicable law.  In the event that the rate
of interest required to be paid or other charges hereunder exceed the maximum
interest permitted by such law, any payments in excess of such maximum shall be
credited against amounts owed by Borrower to Lender.

 

 

[Remainder of Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned parties have caused the due execution of
this Note as of the day and year first herein above written.

 

 

REMARK MEDIA, INC.

 

 

 

By:            /s/  Theodore P. Botts                                    

Name:            Theodore P. Botts

Title:            Chairman of the Audit Committee of the Board of Directors

 

 

 

ACCEPTED BY:

 

DIGIPAC, LLC

a Delaware limited liability company

 

 

By:            /s/ Kai-Shing Tao                                    

Name: Kai-Shing Tao

Title: Manager

 

 



 

--------------------------------------------------------------------------------